Order, Family Court, New York County (Richard Ross, J.), entered on or about October 23, 2000, which, upon a fact-finding determination of permanent neglect pursuant to Social Services Law § 384-b, terminated respondent’s parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including the testimony of the caseworker assigned to this case during the statutorily relevant period and petitioner agency’s case record, supports Family Court’s finding that respondent, by failing to consistently visit the subject child and by failing to follow the agency’s plan, failed to plan for, and thus permanently neglected, the child (see, Social Services Law § 384-b [7]; Matter of Star Leslie W., 63 NY2d 136, 142-143; Matter of LeBron, 140 AD2d 276). Although the agency met with respondent, formulated a plan for her to be reunited with the subject child, made arrangements for visitation, and attempted to persuade respondent to attend domestic violence counseling, these diligent efforts were unavailing due to respondent’s lack of cooperation (see, Matter of Sheila G., 61 NY2d 368, 385).
The evidence presented at the dispositional hearing was sufficient to support Family Court’s determination that it was in the subject child’s best interest to be freed for adoption.
We have reviewed respondent’s remaining argument and find it unavailing. Concur — Williams, P.J., Nardelli, Tom, Lerner and Friedman, JJ.